DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.
 

Response to Arguments
Applicant’s arguments, see pages 15-19, filed 25 July 2022, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Swanson et al. (US 2016/0092080 A1) and Bou (US 6,417,865 B1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 7, 10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (US 2016/0092080 A1) in view of Bou (US 6,417,865 B1).
Regarding claim 1, Swanson discloses a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to perform operations comprising: generating a visual constraint guide; (Figure 2F and paragraphs 0017 and 0033, guide shape that borders around objects)	identify a set of the digital design objects intersecting the visual constraint guide; (Figure 2F and paragraphs 0017 and 0033, objects inside the guide shape)	in response to user interaction with the visual constraint guide: generating a transformed visual constraint guide by applying a transformation to the visual constraint guide, the transformation comprising at least one of: a rotation transformation (Paragraph 0033, user touch inputs for rotation), or a size scaling transformation; 	and generating a transformed set of the digital design objects by positionally rotating the set of the digital design objects based on the rotation transformation to the visual constraint guide (Figure 2G and paragraph 0033, rotation of the guide shape and the objects inside based on the user touch inputs), or proportionally changing distances between the digital design objects based on the size scaling transformation to the visual constraint guide. 
	Swanson does not clearly disclose a digital design document comprising a plurality of digital design objects.	Bou discloses user rotations of objects in a document (Column 1, lines 44-54).	Bou’s technique of allowing user rotation of objects in a document would have been recognized by one of ordinary skill in the art to be applicable to the rotation of objects in a rotated guide shape of Swanson and the results would have been predictable in the rotation of objects in a rotated guide shape in a document. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 4, Swanson discloses wherein the visual constraint guide comprises a non-linear and non-circular geometric shape (Figure 2F, element 225, rectangular guide shape).
Regarding claim 6, Swanson in Bou does not clearly disclose generating an additional visual constraint guide within the digital design document; identifying an additional set of the digital design objects intersecting the additional visual constraint guide;	and generating an additional transformed visual constraint guide and an additional transformed set of the digital design objects in response to the user interaction with the visual constraint guide. However, it would be obvious that additional guide shapes around additional objects can be created and used to rotate the corresponding objects in a similar fashion as shown in Swanson (Figures 2F-2G and paragraphs 0017 and 0033).
Regarding claim 7, Swanson in view of Bou does not clearly disclose instructions that, when executed by the at least one processor, cause the computer system to perform an operation comprising generating the additional transformed visual constraint guide and the additional transformed set of the digital design objects by: applying the transformation to the additional visual constraint guide; and applying the transformation to the additional set of the digital design objects intersecting the additional visual constraint guide to modify positions of the additional set of the digital design objects within the digital design document relative to the additional visual constraint guide. However, it would be obvious that any additional guide shapes used to border additional objects can be rotated in a similar manner as shown in Swanson (Figures 2F-2G and paragraphs 0017 and 0033).
Regarding claim 10, Swanson discloses a system comprising: one or more memory devices comprising digital design objects; (Paragraph 0039, memory storing application for providing objects)	and one or more computing devices that are configured to cause the system to: generate a visual constraint guide comprising the digital design objects; (Figure 2F and paragraphs 0017 and 0033, guide shape that borders around objects)	identify a set of the digital design objects intersecting the visual constraint guide, wherein the set of the digital design objects have a distribution relative to the visual constraint guide and an alignment relative to the visual constraint guide; (Figure 2F and paragraphs 0017 and 0033, objects inside the guide shape)	identify a user interaction with the visual constraint guide indicating a transformation comprising at least one of: a rotation transformation (Paragraph 0033, user touch inputs for rotation), a size scaling transformation, or a shape modification; 	generate a transformed visual constraint guide by applying the transformation to the visual constraint guide; (Figure 2G and paragraph 0033, rotation of the guide shape and the objects inside based on the user touch inputs)	and generate a transformed set of the digital design objects by positionally rotating the set of the digital design objects based on the rotation transformation to the visual constraint guide (Figure 2G and paragraph 0033, the objects are rotated as the guide shape is rotated), proportionally changing distances between the digital design objects based on the size scaling transformation to the visual constraint guide, or modifying a shape configuration of the set of the digital design objects based on the shape modification to the visual constraint guide while maintaining the alignment of the set of the digital design objects relative to the transformed visual constraint guide and the distribution of the digital design objects relative to the transformed visual constraint guide.	Swanson does not clearly disclose a digital design document.	Bou discloses user rotations of objects in a document (Column 1, lines 44-54).	Bou’s technique of allowing user rotation of objects in a document would have been recognized by one of ordinary skill in the art to be applicable to the rotation of objects in a rotated guide shape of Swanson and the results would have been predictable in the rotation of objects in a rotated guide shape in a document. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 13, Swanson discloses wherein the one or more computing devices are further configured to cause the system to apply the rotation transformation while maintaining the alignment of the set of the digital design objects relative to the transformed visual constraint guide by: identifying a hinge point corresponding to the visual constraint guide and a rotation angle around the hinge point based on the user interaction; and rotating the visual constraint guide and the set of the digital design objects around the hinge point (Figure 2F, element 220 and paragraph 0033, rotating the guide shape and all objects around a center point where the angle rotated is based on user touch inputs for rotation).
Regarding claim 14, similar reasoning as discussed in claims 6 and 7 is applied.
Regarding claim 15, similar reasoning as discussed in claim 13 is applied.


Allowable Subject Matter
Claims 2, 3, 5, 8, 9, 11, 12, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not clearly disclose the non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computer system to perform an operation comprising automatically generating the visual constraint guide by: determining deflection angles between digital design objects from the set of the digital design objects; determining geometric distances between the digital design objects from the set of the digital design objects; and analyzing the deflection angles and the geometric distances to connect the digital design objects from the set of the digital design objects and generate the visual constraint guide.
Regarding claim 5, the prior art does not clearly disclose the non-transitory computer-readable medium of claim 4, wherein the transformation comprises a shape modification of the non-linear and non-circular geometric shape and wherein generating the transformed set of the digital design objects comprises: mapping the visual constraint guide to a first linear path and the set of the digital design objects to positions along the first linear path; mapping the transformed visual constraint guide to a second linear path; comparing the first linear path and the second linear path to determine a scaling factor; applying the scaling factor to the positions of the set of the digital design objects along the first linear path to determine transformed positions of the set of the digital design objects along the second linear path; and mapping the transformed positions of the set of the digital design objects from the second linear path to the transformed visual constraint guide.
Regarding claim 8, the prior art does not clearly disclose the non-transitory computer-readable medium of claim 7, further comprising instructions that, when executed by the at least one processor, cause the computer system to perform operations comprising: analyzing the visual constraint guide and the additional visual constraint guide utilizing a geometric similarity model to determine that the visual constraint guide and the additional visual constraint guide satisfy a similarity threshold; and applying the transformation to the additional visual constraint guide and the additional set of the digital design objects intersecting the additional visual constraint guide based on determining that the visual constraint guide and the additional visual constraint guide satisfy the similarity threshold.
Regarding claim 9, the prior art does not clearly disclose the non-transitory computer-readable medium of claim 7, further comprising instructions that, when executed by the at least one processor, cause the computer system to perform operations comprising: identifying an intersection between the visual constraint guide and the additional visual constraint guide; and applying the transformation to the additional visual constraint guide and the additional set of the digital design objects intersecting the additional visual constraint guide based on the intersection between the visual constraint guide and the additional visual constraint guide.
Regarding claim 11, the prior art does not clearly disclose the system of claim 10, wherein the one or more computing devices are further configured to cause the system to apply the size scaling transformation to the set of the digital design objects while maintaining the distribution of the digital design objects relative to the transformed visual constraint guide by: identifying a scaling factor between the visual constraint guide and the transformed visual constraint guide; determining a geometric center of the visual constraint guide and a geometric center of a digital design object of the set of the digital design objects; determining a difference between the geometric center of the visual constraint guide and the geometric center of the digital design object; and generating a transformed digital design object utilizing the difference and the scaling factor.
Regarding claim 16, the prior art does not clearly disclose the system of claim 14, wherein: the transformation comprises the size scaling transformation; and applying the transformation to the additional visual constraint guide comprises: determining a scaling factor corresponding to the transformed visual constraint guide; determining a scaling position change of the additional visual constraint guide based on the scaling factor; and moving the additional visual constraint guide utilizing the scaling position change
Claims 18-20 are allowed.
Regarding claim 18, the prior art does not clearly disclose a method comprising: identifying digital design objects within a digital design document; generating a visual constraint guide within the digital design document; identifying a set of the digital design objects intersecting the visual constraint guide; in response to user interaction with the visual constraint guide, transforming the set of the digital design objects and the visual constraint guide by modifying a shape configuration and corresponding orientations of a subset of the digital design objects based on a segment shape modification to a segment of the visual constraint guide; and providing the transformed set of the digital design objects and a transformed visual constraint guide for display within the digital design document.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baudel et al. (US 6,377,240 B1) discloses design guides in a drawing system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613